DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 16/263,398 filed on 12/16/2020.
Status of Claims:
Claims 1- 20 are pending in this Office Action.
Claim Objections
Objection made to claim 9 is withdrawn due to the Applicant’s corrections.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-6, 11-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al (CN 109033385A) “Zou” in view of Murphy-Chutorian et al. (US Patent 8983941) “Murphy-Chutorian”.
Regarding claim 1, Zou teaches a method a method comprising: receiving an image search query from a user device ([0054-56]: They system acquires an input search term entered by the user and identify the expression of the search term to retrieve a picture according to the correlation between the search term and the text description of the picture in the inverted index); obtaining a plurality of candidate image search results for the image search query, each candidate image search result identifying a respective image and a respective landing page for the respective image ([0038]: Each picture group has picture-related texts of all source pages (landing page) of each picture are aggregated, and a text description of each picture group is obtained. [0039]: Picture-related text refers to the text content around the picture in the image source webpage for describing the picture. For example, the picture-related text may be a piece of text below the picture. [0040]: The system creates an inverted index where, for each text description, the inverted index includes at least all the picture groups to which the text description belongs. The source page corresponding to the text description.  Thus each candidate image is corresponded with a particular landing page); for each of the candidate image search results: processing (ii) features of the respective landing page identified by the candidate image search result ([0039]: The picture-related text refers to the text content around the picture in the image source webpage for describing the picture (features of the respective landing page), wherein the picture-related text may be a piece of text below the picture and corresponding to each picture is obtained from the source page of each picture. Thus, the texts descriptions of the image are obtained from the webpages about the images for further processing).
Murphy-Chutorian teaches for each of the candidate image search results: processing (i) features of the respective image identified by the candidate image search result (Col 9 line 1-21: The features of an image can be extracted by computing a numerical representation of each feature, i.e., a feature value. Image feature values can include, for example, histogram values of image color or gray scale data, e.g., the number of red pixels in an image; image locations of edges, corners, textures, centers of gravity, or other interest points; and other geometric information); ranking machine learning model that has been trained to receive an input that includes (i) the features of the respective image identified by the candidate search result, (ii) the features of the respective landing page identified by the candidate image search result, and (iii) features of the image search query, and to generate a relevance score that measures a relevance of the candidate image search result to the image search query in a query- dependent manner based on features of the image search query; ranking the candidate image search results corresponding to respective pairs of an image and landing page based on the relevance scores generated by the image search result ranking machine learning model (Col 8 line 46-67: The system is implemented so image search results can be identified from a collection of images using one or more index databases. An indexing engine of the system indexes images in a collection of images according to text associated with the image including, for example, text from surrounding context, e.g., in a web page (features of webpage), text that occurs in the image (features of image), and text labels determined by image classifiers. The indexing engine can also index images in the image index database according to visual keys derived from an image's content (features of image). A ranking engine can rank image search results by a combination of scores that are based on data indicating relevance of an image to the query text (features of query) and a similarity to the query image. In some implementations, the similarity between images is computed using their respective image content descriptors. Thus, the system incorporate features from landing pages, images, and the query to rank the candidate results.); generating an image search results presentation that displays the candidate image search results ordered according to the ranking; and providing the image search results for presentation by a user device (Col 8 line 16-26: The search system responds to the query text and query image  by generating image search results, which are transmitted through the network to the user device in a form that can be presented to the user, e.g., as an interactive web page to be displayed in a web browser running on user device). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Murphy-Chutorian teachings in the Zou system. Skilled artisan would have been motivated to incorporate features of query, image and landing page in a ranking system taught by Murphy-Chutorian in the Zou system so the accuracy of . This close relation between both of the references highly suggests an expectation of success.
Regarding claim 11, the disclosed system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to perform a method as shown in claim 1. Please refer to claim 1 as shown above.
Regarding claim 20, the one or more non-transitory computer-readable storage media storing instructions that when executed by one or more computers cause the one or more computers to perform a method as shown in claim 1. Please refer to claim 1 as shown above.
Regarding claim 2, Zou in view of Murphy-Chutorian teaches all the limitations of claim 1. Zou does not explicitly teach wherein the candidate image search results are ranked according to an initial ranking, and wherein ranking the candidate image search results based on the relevance scores generated by the image search result ranking machine learning model comprises: adjusting the initial ranking based on the relevance scores generated by the image search result ranking machine learning model.
Murphy-Chutorian teaches adjusting the initial ranking based on the relevance scores generated by the image search result ranking machine learning model (Col 8 line 60-67: A ranking engine of the system ranks image search results by a combination of scores that are based on data indicating relevance of an image to the query text and a similarity to the query image. In some implementations, the similarity between images is computed using their respective image content descriptors. Thus, a ranking is done to retrieve the most relevant image for the queries). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Murphy-Chutorian teachings in the Zou system. Skilled artisan would have been motivated to incorporate ranking the candidate image results taught by Murphy-Chutorian in the Zou system so the system can output the most relevant images possible. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 12, the disclosed system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to perform a method as shown in claim 2. Please refer to claim 2 as shown above.
Regarding claim 3, Zou in view of Murphy-Chutorian teaches all the limitations of claim 1. Zou teaches wherein the features of the image search query comprise the text of the image search query ([0054]: The system acquires an input search term (text) wherein the search term entered by the user and identify the expression of the search term).  
Regarding claim 13, the disclosed system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to perform a method as shown in claim 3. Please refer to claim 3 as shown above.
Regarding claim 4, Zou in view of Murphy-Chutorian teaches all the limitations of claim 1. Zou does not explicitly teach wherein the features of the image comprise one or more of pixel data of the image or an embedding of the image.
(Col 9 line 1-16: The features of an image can be extracted by computing a numerical representation of each feature, i.e., a feature value. The feature values can be used as vector elements of a feature vector, that is, a vector of feature values. Image feature values can include, for example, histogram values of image color or gray scale data, e.g., the number of red pixels in an image; image locations of edges, corners, textures, centers of gravity, or other interest points; and other geometric information). Please refer to claim 1 for the motivational statement.
Regarding claim 14, the disclosed system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to perform a method as shown in claim 4. Please refer to claim 4 as shown above.
Regarding claim 5, Zou in view of Murphy-Chutorian teaches all the limitations of claim 1. Zou also teaches the features of the landing page comprise one or more of text from the landing page, a title of the landing page, or a resource locator of the landing page ([0039]: The picture-related text refers to the text content around the picture in the image source webpage for describing the picture (text from the landing page), wherein the picture-related text may be a piece of text below the picture and corresponding to each picture is obtained from the source page of each picture. Thus, the texts descriptions of the image are obtained from the webpages about the images for further processing).
Regarding claim 15, the disclosed system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to perform a method as shown in claim 5. Please refer to claim 5 as shown above.
Regarding claim 6, Zou in view of Murphy-Chutorian teaches all the limitations of claim 1. Zou teaches the features of the landing page comprise a feature characterizing a freshness of the landing page ([0074]: The system is implemented with a setting condition that a link of the corresponding at least one source page is displayed on the detail page of the picture; wherein the setting conditions include: webpage authority, page creation time, page update time (characterizing a freshness of the landing page). Thus, characterizing the update time of the page is equivalent to the freshness of the page).
 Regarding claim 16, the disclosed system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to perform a method as shown in claim 6. Please refer to claim 6 as shown above.

Claims 7-10 and 17-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al (CN 109033385A) “Zou” in view of Murphy-Chutorian et al. (US Patent 8983941) “Murphy-Chutorian” and He et al (USPGPUB 20170270122) “He”.
Regarding claim 7, Zou in view of Murphy-Chutorian teaches all the limitations of claim 1. Zou in view of Murphy-Chutorian does not explicitly teach wherein the image search result ranking machine learning model is a neural network.
He teaches the image search result ranking machine learning model is a neural network ([0082]: The information can be analyzed, stored and indexed in the system according to any known or to be known computational analysis technique or algorithm, such as, but not limited to, word2vec analysis...Hidden Markov models, artificial neural network analysis). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the He teachings in the Zou and Murphy-Chutorian system. Skilled artisan would have been motivated to incorporate a neural network as the machine learning model taught by He in the Zou and Murphy-Chutorian system so the system can self-learn and improve the over efficiency of the system. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 17, the disclosed system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to perform a method as shown in claim 7. Please refer to claim 7 as shown above.
Regarding claim 8, Zou in view of Murphy-Chutorian teaches all the limitations of claim 1. Zou in view of Murphy-Chutorian does not explicitly teach generating a plurality of training examples; and training the image search result ranking machine learning model on the training examples.
([0086] & [0091]: The training data module of the system contains a function where the process begins where training data associated with search queries and images is identified. The training data is composed of a set of queries and a set of images); and training the image search result ranking machine learning model on the training examples ([0091]: The training data module accepts training data and the training data is compiled into a set of triples: [query, document, grade], where the "grade" indicates the degree of relevance of the document to the query. The identification of the training data enables the determination of the ranking function. Thus, the training data is used to construct or strengthen the learning to rank framework implements).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the He teachings in the Zou and Murphy-Chutorian system. Skilled artisan would have been motivated to incorporate training samples for the machine learning model to implement as taught by He in the Zou and Murphy-Chutorian system so the system can run the testing samples to improve the accuracy of the output of the system for any subsequent query processing. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 18, the disclosed system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to perform a method as shown in claim 8. Please refer to claim 8 as shown above.
Regarding claim 9, Zou in view of Murphy-Chutorian teaches all the limitations of claim 8. Zou in view of Murphy-Chutorian does not explicitly teach wherein each 
He teaches each training example comprises a training query, a pair of training image search results, and a label that characterizes a relative relevance of the pair of training image search results to the query ([0091]: The training data used for implementation is associated with search queries (training queries) and images (training image search results). The training data is composed of a set of queries and a set of images. The training data will be compiled into a set of triples: [query, document, grade], where the "grade" indicates the degree of relevance of the document to the query. Thus the grade is the label that characterizes relevance between the query and the results), and wherein training the image search result ranking model comprises training the image search result ranking model on the training examples to minimize a pair-wise loss function ([0100]: The training data are used to train the ranking function and the key factor in the determination of the ranking function is the design of the loss function L because the implementation of the loss function leads to a high-quality ranking function. Thus, a logistic loss function and a pair-wise loss function are simultaneously applied to the compiled training data set). Please refer to claim 8 for the motivational statement.
Regarding claim 19, the disclosed system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or 
Regarding claim 10, Zou in view of Murphy-Chutorian teaches all the limitations of claim 8. Zou in view of Murphy-Chutorian does not explicitly teach wherein each training example comprises a training query, a training image search result, and a target relevance score, and wherein training the image search result ranking model comprises training the image search result ranking model on the training examples to generate relevance scores that match the target relevance scores.
He teaches wherein each training example comprises a training query, a training image search result, and a target relevance score ([0091]: The training data used for implementation is associated with search queries (training queries) and images (training image search results). The training data is composed of a set of queries and a set of images. The training data will be compiled into a set of triples: [query, document, grade], where the "grade" indicates the degree of relevance of the document to the query. Thus the grade is equivalent to the target relevance score), and wherein training the image search result ranking model comprises training the image search result ranking model on the training examples to generate relevance scores that match the target relevance scores (Fig. 4 & [0113]: After training data is fed into the system, the system collects the features of each candidate image and represents them as feature vectors and then applies the ranking function to calculate the ranking scores. The candidate images are then returned as a ranked set where the order is determined by the ranking scores). Please refer to claim 8 for the motivational statement.
Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812.  The examiner can normally be reached on M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Alford Kindred can be reached on (571)-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.V./           Examiner, Art Unit 2153                                                                                                                                                                                             /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153